Non Die cr Cot URT

 

IN THE UNITED STATES DISTRICT GOURT ED OF TEXAg
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION DEC 92
019
UNITED STATES OF AMERICA
UST DISTR]
Cc
Plaintiff, APSF Cun APC
“Puty
Vv. Criminal Action No. 2:19-CR-00147-7

JORGE MORENO-ARREDONDO (1)

CO? “Or OP? 66? 6? 6D WO? KO? “OD

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 22, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jorge Moreno-Arredondo filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Jorge Moreno-Arredondo
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Jorge Moreno-
Arredondo; and ADJUDGES Defendant Jorge Moreno-Arredondo guilty of Count One of the Superseding
Information in violation of 8 U.S.C. § 1326(a) and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, December 9, 2019.

 

TTHEW | KACSMARYK
ITED STATES DISTRICT JUDGE

 
